Citation Nr: 0116993	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  99-00 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for Raynaud's syndrome.

2.  Entitlement to service connection for lipoma in calf, 
right leg, claimed as lump.

3. Entitlement to service connection for pterygium.

4.  Entitlement to an increased rating for villonodular 
synovitis, left leg, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel
INTRODUCTION

The veteran had active military service from March 1979 to 
March 1982.

This matter arises from an August 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied the benefits sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.  The Board notes that the 
veteran's notice of disagreement included service connection 
for a psychiatric disability.  However, she did not 
substantively appeal that matter.  Therefore, the Board has 
no jurisdiction to review the claim on appeal.  38 C.F.R. 
§ 20.200 (2000).


FINDINGS OF FACT

1.  The veteran's Raynaud syndrome was diagnosed in 1997, 
more than 15 years after separation from service; there is no 
medical evidence to show that the condition had its onset 
during service or was manifested within one year after 
separation from service.

2.  There is no medical evidence of a lipoma of the right 
calf during service, and no medical evidence to show that the 
lipoma diagnosed in 1998 is related to military service. 

3.  There is no medical evidence of pterygium during service 
and no medical evidence to show that the pterygia of the 
veteran's left eye, diagnosed and excised in 1993, is related 
to military service.  

4.  The postoperative villonodular synovitis of the veteran's 
left knee does not result in instability, malunion or a 
tender scar; the left leg is structurally stable and any 
actual or functional limitation of motion attributable to the 
synovitis is not compensable under the codes pertaining to 
limitation of motion.   


CONCLUSIONS OF LAW

1.  Raynaud's syndrome was not incurred during military 
service, nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991), Veterans Claims Assistance Act, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000). 

2.  A lipoma of the right calf, claimed as a lump, was not 
incurred during military service.  38 U.S.C.A. §§ 1101, 1131 
(West 1991), Veterans Claims Assistance Act, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.303 (2000). 

3.  Pterygium was not incurred during military service.  
38 U.S.C.A. §§ 1101, 1131 (West 1991), Veterans Claims 
Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 
3.303 (2000). 

4.  The schedular criteria for a disability evaluation in 
excess of 10 percent for villonodular synovitis of the left 
knee have not been met.  38 U.S.C.A. §§ 1155 (West 1991), 
Veterans Claims Assistance Act, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5024, 5257, 5260, 5261, 5262, 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim and eliminates the requirement 
that a claim be well-grounded.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal regarding both the 
service connection and increased rating claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  In that regard, the 
Board finds that the veteran was provided adequate notice as 
to the evidence needed to substantiate her claims in the 
Statement of the Case and Supplemental Statement of the Case, 
and she was afforded VA examinations in April 1998, April 
2000, and August 2000.  Moreover her VA outpatient records 
have been obtained, and there is no indication that there are 
records outstanding that are pertinent to this appeal.  
Therefore, the Board finds that the requirements of the 
Veterans Claims Assistance Act, supra, have been complied 
with such that a decision may be rendered on the merits. 

I.  Service Connection 

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  In addition, 
service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, when a 
veteran who has served for ninety days or more during a 
period of war, manifests, to a degree of 10 percent or more 
within one year of separation from service, a specified 
chronic disease, that disease is presumed to have been 
incurred during service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 West 1991 & Supp. 2000); 38 C.F.R. § 3.307, 3.309 
(2000).  

The veteran claims service connection for Raynaud's syndrome, 
a lump in her right calf, and pterygium.  She asserts that: 
the Raynaud's syndrome began during service, that during 
service she was diagnosed with a right leg varicose vein that 
is the lump in her right leg currently, and that she was 
diagnosed and treated for pterygium during service.  

The service medical records are completely devoid of 
complaints or clinical findings related to Raynaud's 
syndrome, to a lump or lipoma of the right calf, or to 
pterygium during service.  There is no diagnosis of Raynaud's 
during service and no complaints or clinical findings that 
would indicate prodromal signs or symptoms of the condition.  
The diagnosis of Raynaud's syndrome was initially noted in VA 
outpatient records of March 1997, more than 15 years after 
separation from service, and there is no medical evidence to 
indicate a relationship to military service.  Indeed, in 
April 1998, a VA examiner found no evidence of Raynaud's 
syndrome during military service, and no evidence of 
Raynaud's syndrome during the VA examination.  In addition, 
it was noted that there were no recent manifestations of the 
syndrome.    

The veteran was shown to have a varicosity during service, 
but there was no evidence of diagnosed lipoma.  In September 
1980, a clinical note indicated the presence of a small, 
tender raised varicosity of the calf of the right leg which 
was unchanged over the past year.  There was no treatment 
indicated and no further reference to the small varicosity.  
The separation examination report reflected no findings 
associated with vascular problems, varicose veins, or any 
other abnormality of the right leg.  

The varicosity of the veteran's right leg was not noted 
again, in either service medical records, or VA examination 
reports.  In October and November 1998, VA outpatient 
clinical notes referenced a lipoma of the right calf.  The 
veteran reported a history of a right posterior calf mass for 
16 years with increased size and pain.  The December 1998 VA 
surgical clinic diagnosis was soft tissue lipoma about 2 by 2 
centimeters.  The veteran was recommended to have outpatient 
excision of the lipoma.  Notwithstanding the veteran's 
statement that the mass had existed since service, the 
medical evidence of record does not support her assertion.  
As previously noted, the separation examination report of 
January 1982 found no evidence of lump or varicosity in the 
right lower leg, and, with the exception of the December 1998 
reference, the outpatient records are silent as well.  The VA 
examination reports likewise make no mention of a right calf 
lump or lipoma.

The veteran's service medical records show no complaints or 
clinical findings regarding her eyes.  Indeed, the separation 
examination report indicated 20/20 visual acuity in both 
eyes, without evidence of clinical abnormality.  The VA 
outpatient records show that in June 1984, the veteran was 
evaluated by ophthalmology and found to have exposure 
keratitis of both eyes on the inferior cornea.  In 1993, the 
veteran was diagnosed has having a pterygia of the left eye, 
which was removed in May 1993.  There was no evidence of 
pterygia of the right eye and no medical evidence to indicate 
that the condition was related to service.  Thus, as the 
preponderance of the evidence is against a finding that 
Raynaud's syndrome, a right leg lipoma, or pterygium is in 
any way related to military service, the claims must be 
denied.  

II.  Increased Rating, Left Knee

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  

The veteran was granted service connection for a left knee 
disability effective from her date of separation from 
service.  Service medical records show that surgery was 
performed on her left lower leg in June 1981 to remove a mass 
below her left knee.  The pathology report reflected a 
finding of a pigmented villonodular synovitis and bursitis, 
left lower leg.  The mass was found to be adherent to the 
periosteum of the proximal tibia and to the distal hamstring 
tendons of the left leg.  June clinical notes indicate that 
her left leg was healing well, and she was referred for 
physical therapy, and for injections to a keloid scar that 
was forming.  In January 1982 the veteran's physical therapy 
program and injections were stopped due to pregnancy, and she 
was separated from service in March 1982, also due to the 
pregnancy.  Her separation examination report of January 1982 
noted that she had a benign tumor removed from her left lower 
leg in June 1981 with resulting keloid formation which had 
been treated with injections.  The keloid was still 
symptomatic, but the injections were terminated due to 
pregnancy.  The only abnormality noted on the examination 
report was the keloid on the left leg.

The veteran asserts that a higher rating for her left leg 
disability is now warranted because she cannot run or walk 
long distances, and because her scar is itchy and stings 
sometimes.   

VA outpatient treatment records covering the period between 
1983 and 1999 show that in April 1983, the keloid scar on the 
veteran's left lower leg was injected with lidocaine on an 
"as needed basis," for 3 to 4 weeks.  There are no further 
outpatient clinical treatment notes regarding the veteran's 
left leg.  

In conjunction with her claim, the veteran was afforded VA 
examinations in April 1998 and April 2000.  The 1998 VA 
examination report reflected her complaints that she could 
run less than 40 yards and walk less than 800 yards due to 
pain in her left knee.  She also complained of shooting pains 
in her left leg.  She was noted to walk slowly, but without a 
limp.  The physical examination revealed a healed 6 
centimeter wide, flat scar on the medial aspect of her left 
leg.  The scar was hypersensitive to touch.  There was no 
heat, swelling, effusion or redness of the left knee.  The 
range of motion of motion of the left knee demonstrated 
extension to zero degrees, and flexion to 135 degrees.  There 
was instability of the medial collateral ligament of the left 
knee, but the veteran was able to deep knee bend and hop on 
one foot.  Radiographs of both knees were normal.  The 
examiner summarized his findings and diagnoses to reiterate 
that the veteran had: A benign possible lipoma removed from 
the medial calf near the left knee; a surgical scar with 
hyperesthesia; instability of the left medial collateral 
ligament; and history of impaired ability to run, stand, or 
walk.  

The April 2000 VA examination report was conducted by a nurse 
practitioner who indicated that he reviewed the service 
medical records.  He noted that the veteran ambulated with a 
limp and used a cane.  This evaluation was requested to 
determine whether the reported instability of the left knee 
was related to service-connected villonodular synovitis.  The 
examiner's physical evaluation found no evidence of 
instability.  The Lachman's test was negative, and there was 
no deformity or tenderness involving the left leg.  The 
musculature of the calves and thighs was symmetric 
bilaterally.  Range of motion of the left knee showed passive 
extension to zero degrees and flexion to 118 degrees.  
Actively, extension was to 32 degrees and flexion was to 92 
degrees with three repetitions.  Extension with resistance 
was to 54 degrees with flexion to 82 degrees.  The veteran 
reported that flexion and extension caused pain to start in 
her left knee.  There was evidence of less strength in the 
left leg than the right, and endurance was poor.  The 
examiner was unable to speculate regarding flare-ups due to 
the apparent lack of effort during the range of motion 
movements.  

The examiner's evaluation of the left leg scar found that the 
scar was non tender with minimal keloid formation.  There was 
a roughened texture with good adherence and minimal elevation 
to proximal skin.  The color of the scar approximated 
adjoining tissue.  The veteran reported "numbness" on 
palpation of the scar.  It was noted to be disfiguring if the 
veteran wore a knee-length skirt or dress.  There was no 
apparent underlying tissue involvement.  X-rays of the left 
knee revealed no fracture or dislocation.  There were no 
bony, joint or soft tissue abnormalities.  There was a small 
phlebolith adjacent to the lateral femoral condyle 
anteriorly.  The impression was essentially normal left knee.

The examiner stated that he was unable to confirm the 
previous diagnoses of left knee instability and scar 
hypersensitivity.  He further noted in a May 2000 addendum 
that examination of the left knee was unremarkable with no 
complaints on physical examination.  He also found that the 
scar was unremarkable.  The veteran's complaint of 
"numbness" was normal.  The physical location of the scar 
should not impede the flexion and extension or endurance 
range of motion of the knee.  He noted that the 3/5 strength 
demonstrated during examination was most curious because, if 
there was damage to the extensor tendons, extension weakness 
would be evident.  However, the veteran's reported flexion 
weakness would have little or no relationship to damage to 
the extensor tendons.  The examiner concluded that there was 
apparent marked lack of effort on the veteran's part in the 
range of motion study.  He also stated that he did not find a 
post-operative report regarding the excision of the mass from 
the veteran's left leg, which would have been helpful in 
linking the tibial mass to the veteran's current left knee 
complaints.  Without such report, he could only make a 
diagnosis based upon physical examination, radiology report, 
and subjective input from the veteran.  (It is observed that 
the operative report prepared after surgery is contained in 
the service medical records.)

Further VA examination of the veteran's left knee was 
performed in June 2000 as it was determined by the RO that 
the examination in April 2000 was inadequate to determine the 
question of whether the current complaints were related to 
the service connected disability as the examiner did not 
review the operative report.  On the request for another 
examination, the RO pointed out that the "postoperative" 
records referred to by the nurse practitioner were available 
and contained in the claims folder.  An examination by an 
orthopedist was requested, and the RO also requested that the 
claims folder be available to the examiner.  This was 
accomplished.  

At the examination, the veteran complained of intermittent 
numbness above the left lower extremity once a week.  She 
associated this with the scar on the medial aspect of her 
left leg.  She reported that both her lower legs occasionally 
gave way, with the left being worse than the right.  The 
veteran was noted to walk slowly with a cane, demonstrating a 
mild limp on the left side.  The physical examination again 
revealed no evidence of swelling, redness, or effusion of the 
left knee.  Range of motion study of the left knee showed 
extension to zero degrees with flexion to 120 degrees, in 
comparison to zero to 130 degrees of the right knee.  There 
was hamstring contracture of approximately 10 degrees on each 
side, but it was difficult to determine because of the 
veteran's complaint of pain, and her reluctance to have the 
joint fully flexed or fully extended.  The left leg was 
mildly tender with no muscle atrophy or weakness, although 
strength could not be fully tested due to poor relaxation by 
the veteran.  There was no instability of the left knee, with 
Lachman's and anterior and posterior drawer signs being 
negative.  The examiner reported a diagnosis of pain, left 
leg, etiology undetermined.  He commented that there was no 
limitation of motion of the left leg detected, and that the 
veteran had full extension and approximately 120 of flexion.  
He found that the flexion was probably greater, but the 
veteran did not fully cooperate.  The examiner offered an 
opinion that he did not believe that the veteran's surgical 
residuals were causing her current symptoms, particularly 
since the surgery was distal to the knee, and there was no 
instability.  He noted that the pain could cause an apparent 
weakness of the leg, but the leg was structurally stable.  
The veteran refused a referral to neurology for consultation.  
The examiner further noted that the surgical scar on the 
medial left calf was about 3 inches in length and 1.5 inches 
distal to the knee joint and was well-healed.  

The veteran's left leg disability is currently assigned a 10 
percent rating, by analogy, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5024, which refers to tenosynovitis.  See 
38 C.F.R. § 4.20 (2000).  This disease is rated based upon 
limitation of motion of affected parts, as described in the 
degenerative arthritis Diagnostic Code of 5003.  

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
  Degenerative arthritis established by X-ray findings will 
be
   rated on the basis of limitation of motion under the
   appropriate diagnostic codes for the specific joint or 
joints
   involved (DC 5200 etc.). When however, the limitation of
   motion of the specific joint or joints involved is
   noncompensable under the appropriate diagnostic codes, a
   rating of 10 pct is for application for each such major 
joint
   or group of minor joints affected by limitation of motion, 
to
   be combined, not added under diagnostic code 5003. 
Limitation
   of motion must be objectively confirmed by findings such 
as
   swelling, muscle spasm, or satisfactory evidence of 
painful
   motion. In the absence of limitation of motion, rate as
   below:
    With X-ray evidence of involvement of 2 or more major 
joints      20
     or 2 or more minor joint groups, with occasional
     incapacitating 
exacerbations...............................
    With X-ray evidence of involvement of 2 or more major 
joints      10
     or 2 or more minor joint 
groups............................
  Note (1): The 20 pct and 10 pct ratings based on X-ray
   findings, above, will not be combined with ratings based 
on
   limitation of motion.
  Note (2): The 20 pct and 10 pct ratings based on X-ray
   findings, above, will not be utilized in rating conditions
   listed under diagnostic codes 5013 to 5024, inclusive.

38 C.F.R. Part 4, Diagnostic Code 5003 (2000).

Diagnostic Codes 5260 and 5261 refer to limitation of flexion 
and extension of the leg.  

5260  Leg, limitation of flexion of:
Flexion limited to 15 
deg.....................................      30
Flexion limited to 30 
deg.....................................      20
Flexion limited to 45 
deg.....................................      10
Flexion limited to 60 
deg.....................................       0

38 C.F.R. Part 4, Diagnostic Code 5260 (2000).

5261  Leg, limitation of extension of:
Extension limited to 45 
deg...................................      50
Extension limited to 30 
deg...................................      40
Extension limited to 20 
deg...................................      30
Extension limited to 15 
deg...................................      20
Extension limited to 10 
deg...................................      10
Extension limited to 5 
deg....................................         0

38 C.F.R. Part 4, Diagnostic Code 5261 (2000).

After reviewing the record in its entirety, the Board finds 
it noteworthy that there are no treatment records for the 
left leg beyond the initial 1983 lidocaine treatment.  
Remaining outpatient clinical notes make no reference to left 
leg problems through 1999.  There are no private records and 
no indication from the veteran of private treatment.  As to 
whether a higher rating is assignable under the criteria for 
limited motion cited above, the Board observes that the 
average normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2000).  With regard to 
the VA examination reports, it is apparent that veteran did 
not offer full cooperation in range of motion studies, and, 
despite her assertion of difficulty running or walking, there 
is little or no limitation of motion documented which was 
attributed to her service connected disability.  

Importantly, while the VA examiner in April 2000 indicated 
limitation in both flexion and extension, he reported that 
the flexion weakness shown by the veteran did not correlate 
with the location of the previous surgery, and that she 
showed less than full effort.  In addition, while he stated 
that the postoperative report would have been helpful, his 
physical examination showed no evidence of limitation of 
motion beyond that already compensated.  In addition, in June 
2000, the VA examiner found that the veteran had essentially 
full range of motion of her knee but was unwilling to relax 
to allow a comprehensive study.  He believed the flexion of 
her left knee was beyond 120 degrees, and, as in April 1998, 
extension was to zero degrees.  He found that the leg pain 
was of undetermined etiology, and that the veteran had no 
limitation of motion of the left knee.  Thus, the 
preponderance of the medical evidence regarding motion of the 
left knee shows no disability indicative of a rating in 
excess of 10 percent based on actual limitation of motion 
under Diagnostic Codes 5260 and 5261.  However, according to 
Diagnostic Code 5003, when there is evidence of, in this 
case, synovitis, without compensable limitation of motion 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each major joint affected by 
limitation of motion.  

In addition to considering actual limitation of motion, the 
Board must also consider whether the evidence supports a 
finding of entitlement to a rating in excess of 10 percent 
based on functional loss as provided by 38 C.F.R. §§ 4.40, 
4.45, 4.59.  While the veteran reported extensive pain during 
range of motion studies and stated that she was limited in 
walking, etc, pain attributable her service connected 
disability was not confirmed.  The VA examination reports all 
indicate lack of effort on the veteran's part during range of 
motion studies without evidence of underlying pathology to 
support her complaints of pain.  There is no medical evidence 
to show pain or disability due to damage or infection in 
parts of the musculoskeletal system that prohibit or affect 
normal working movements, including excursion, strength, 
speed, coordination and endurance.  38 C.F.R. § 4.40.  In 
short, the medical evidence does not demonstrate functional 
loss attributable to the service connected disability.  See 
Deluca v. Brown 8 Vet. App. 202 (1995).  

Also for consideration here is Diagnostic Code 5257, other 
impairment of the knee, and Diagnostic Code 5262, which 
refers to impairment of the tibia and fibula.  

5257  Knee, other impairment of:
Recurrent subluxation or lateral instability:
Severe......................................................           
30 
Moderate....................................................        
20
Slight......................................................            
10

38 C.F.R. Part 4, Diagnostic Code 5257 (2000).

5262  Tibia and fibula, impairment of:
  Nonunion of, with loose motion, requiring 
brace...............      40
  Malunion of:
    With marked knee or ankle 
disability........................            30
    With moderate knee or ankle 
disability......................           20
    With slight knee or ankle 
disability........................                10

38 C.F.R. Part 4, Diagnostic Code 5262 (2000).

Notwithstanding that the veteran was reported to have 
instability of the left knee in April 1998, subsequent VA 
examination reports found no such instability.  Moreover, 
neither malunion or nonunion of the tibia or fibula are 
present.  X-rays of the left knee in April 2000 revealed no 
fracture or dislocation.  There were no bony, joint or soft 
tissue abnormalities.  The impression was essentially normal 
left knee.  Thus, a rating under Diagnostic Code 5262 would 
not be appropriate.

The Board has considered whether a separate rating may be 
assigned for the veteran's scar.  It is possible "for a 
veteran to have separate and distinct manifestations" from 
the same injury, permitting the assignment of two different 
ratings.  See Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  
The "critical element" in determining whether a separate 
disability rating may be assigned for manifestations of the 
same injury is whether there is overlapping or duplication of 
symptomatology between or among the disorders.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  In evaluating scar 
residuals, the following rating codes are for consideration 
in this case: 

7803  Scars, superficial, poorly nourished, with repeated
 ulceration                                                                                          
10

38 C.F.R. Part 4, Diagnostic Code 7803 (2000).


7804  Scars, superficial, tender and painful on objective 
 demonstration                                                                                   
10
  Note: The 10 percent rating will be assigned, when the
   requirements are met, even though the location may be on 
tip
   of finger or toe, and the rating may exceed the amputation
   value for the limited involvement.

38 C.F.R. Part 4, Diagnostic Code 7804 (2000).

7805  Scars, other.
  Rate on limitation of function of part affected.

38 C.F.R. Part 4, Diagnostic Code 7805 (2000).

Without determining whether a separate rating for a scar in 
this case would be in violation of the rule against 
pyramiding as set forth in 38 C.F.R. § 4.14 (2000) (the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology), the undersigned notes that the veteran does 
not meet the requirements for a compensable evaluation for a 
scar.  The veteran's scar was examined at length and not 
shown to produce tenderness or other compensable 
manifestation.  Thus, a separate rating under the provisions 
pertaining to scars is not warranted.  Thus, the Board 
concludes that a disability rating in excess of 10 percent 
for villonodular synovitis, left knee, is not in order as the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for Raynaud's syndrome, for 
right leg calf lipoma, claimed as lump, and for pterygium, is 
denied.

Entitlement to a rating in excess of 10 percent for 
villonodular synovitis, left knee, is denied. 



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals


 

